DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/14/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1-12, 14-23, and 25-33 are pending (claim set as filed on 06/21/2021).
Applicant’s election with traverse of Group II directed to the composition is again acknowledged. The method claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Therefore, composition claims 12, 14-23, and 25-33 are presented for examination.

Priority
	This application filed on 11/21/2018 has a provisional application no. 62/589,552 filed on 11/21/2017. Therefore, the effective filing date of the application is 11/21/2017.
Information Disclosure Statement
	The Information Disclosure Statement filed on 06/21/2021 has been considered.

Withdrawal of Rejections
The response and amendments filed on 06/21/2021 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 
Briefly note that the previously applied base obvious rejection is being modified necessitated by Applicant’s amendments. The additional reference by Bonnet (US 2015/0283055 A1) is being added in conjunction with the Gupta reference to address the amended limitation of “hydrolyzed sodium hyaluronate”. As discussed below, the function of sodium hyaluronate is well-established in the art cosmetic arts known for its water absorption or hydration properties such as evident by the Gupta reference (see, for example, Gupta at ¶ [0066]) and the selection of the salt form “hydrolyzed sodium hyaluronate” is considered obvious to try from a finite small list such as evident by Bonnet (see, in particular, Bonnet at ¶ [0080]).
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



New Grounds of Rejection Necessitated by Amendments
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 14-20, 23, 25-26, 28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (WO 2014/140524 A1) in view of Yu (WO 2003/086291 A2), Watson (US 2007/0248555 A1), Gupta (US 2006/0110415 A1), and Bonnet (US 2015/0283055 A1). 
Karlsson’s general disclosure relates to pharmaceutical compositions that are useful in topical application for the treatment of fungal nail infections, in particular onychomycosis (see abstract & page 1, lines 4-5).
Regarding base claims 12 and 23, Karlsson teaches a method for therapeutic treatment of a dermatological condition comprising topically applying to an affected area a therapeutically effective amount of a formulation comprising (% w/w) at least 20% alpha hydroxy acid (AHA) and up to 35% of a urea derivative (see page 3, lines 17-28, & pages 4-5, lines 33-10, & claim 6). 
Regarding claims 14-15 and 23 pertaining to the urea, Karlsson teaches the urea-based components are in the range of about 1 % to about 35% (see page 5, lines 19-27).
Regarding claim 16 pertaining to the pH, Karlsson teaches the final pH of formulations are preferably in the range of about 2 to about 6 (see page 3, lines 31-37, & claim 10).
Regarding claims 18-20 and 30-32, Karlsson teaches the urea-based compound may act in part as a keratolytic agent and optionally comprise sulfur-containing amino acids (see page 8, lines 10-14).
However, Karlsson does not particularly teach an embodiment that specifies: wherein the AHA is glycolic acid or potassium hydroxide or hydrolyzed sodium hyaluronate (claims 12, 14, and 23’s limitations).
Yu’s general disclosure relates to compositions, methods of making the compositions, and methods of treating cosmetic and dermatological disorders with a composition that includes a molecular complex between urea and a functional substance (see abstract & ¶ [0001]). Yu teaches a topical composition comprising a molecular complex formed between urea and a functional substance comprising at least one hydroxyl group and one carboxyl group; wherein the functional substance include alpha hydroxyacids  (see ¶ [0015], [0038]-[0042], & claim 1). 
Regarding claims 12, 14, and 23’s limitations pertaining to AHA glycolic acid, Yu teaches wherein the hydroxyacid is glycolic acid and has a concentration of from about 2-15% (see ¶ [0070], & claims 3-4 and 11-13).
Regarding claims 14-15, Yu teaches wherein the concentration of urea is within the range of from about 15 to about 40% by weight, based on the total weight of the composition (see ¶ [0024], claims 7-10). 
Regarding claim 17, Yu teaches that some hydroxyacids and all polyhydroxy acids and lactones have been found to be antioxidants and can prevent air oxidation of urea composition (see ¶ [0026]-[0027]).
Regarding claim 18, Yu discloses urea at 20% concentration also has been used as a keratolytic agent (see ¶ [0002]). 
Regarding claim 23 pertaining to the formulation, Yu teaches the composition is in the form of a solution, gel, lotion, cream, ointment, shampoo, spray (see ¶ [0062], claim 18). 
claim 25, Yu discloses urea at concentrations of about 2 to 20% in creams and lotions as a humectant (see ¶ [0003]-[0004]).
Regarding potassium hydroxide, Watson teaches a pH balancer selected as potassium hydroxide or sodium hydroxide; moisturizer selected from capric triglyceride; antioxidants selected from vitamin E; emulisifier selected from glyceryl stearate; xanthum gum; preservatives selected from phenoxyethanol  (see ¶ [0027]-[0036], claim 1, & Examples 1-3).
It would have been first obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to envisage and employ the ingredients of: (i) glycolic acid such as taught by Yu and (ii) potassium hydroxide such as taught by Watson in the composition of Karlsson. Firstly, the ordinary artisan would have been motivated to use glycolic acid is because Yu prefers and specifies glycolic acid’s usage as the alpha hydroxyl acid. Therefore, the use of glycolic acid is deemed merely a simple (a) combining prior art elements according to known methods to yield predictable results, within the guidelines of establishing obviousness (MPEP 2141 (III): Exemplary rationales). Secondly, it would have been further obvious to employ or substitute potassium hydroxide such as taught by Watson as the pH balancer in the composition of Karlsson because Karlsson uses sodium hydroxide as a pH balancer/adjuster/buffer and Watson establishes that sodium hydroxide and potassium hydroxide as equivalents (or the instant specification at ¶ [0083]). Hence, they would be deemed a (b) simple substitution of one known element for another to obtain predictable results (MPEP 2141 (III): Exemplary rationales). As a whole, the primary reference of Karlsson desires that “the pH of the final formulation may need to be raised to comply with regulatory requirements … Final pHs of formulations are preferably in the range of about 2 to about 6 (e.g. about 3.5 to about 5, e.g. to about 4.5)” (see Karlsson at page 3, lines 31-37) which falls within the claimed pH range claim 16. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05(I)). The ordinary artisan would have had a reasonable expectation of success because both Karlsson and Yu are directed to topical compositions comprising urea and alpha hydroxyl acid (AHA) and all of the references are in the same field of endeavor related to pharmaceutical compositions for the treatment of dermatological disorders. 
Furthermore, it would have been thirdly or further obvious to add or employ the additional ingredients of, for example, humectants/emollients because Gupta teaches humectants which acts as hygroscopic agents to increase amount of water absorbed and includes sodium hyaluronate (see Gupta at ¶ [0066]); cetearyl alcohol, glyceryl stearate, PEG-100, (see ¶ [0095], [0109]); waxes include squalene, dimethicone, (see Gupta at ¶ [0067], [0069], Examples). The compositions can additionally contain emollients, humectants, and moisturizing agents (see ¶ [0033] (claims 17, 25-26)). Gupta teaches anti-inflammatory ingredients or compositions can be selected from Green Tea Extract (Camellia sinensis, claim 28 pertaining to antioxidants), Polyphenols (see Gupta at ¶ [0104], claim 15). Regarding the amended limitation of hydrolyzed sodium hyaluronate, Bonnet discloses “The hyaluronic acid salts and derivatives that may be used in the context of the present invention are cosmetically and/or pharmaceutically acceptable salts or derivatives, preferably dermatologically acceptable. Advantageously, the hyaluronic acid salts are selected from hydrolyzed calcium hyaluronate, hydrolyzed sodium hyaluronate, calcium hyaluronate, potassium hyaluronate, sodium hyaluronate, sulfated sodium hyaluronate and mixtures thereof” (see Bonnet at ¶ [0080]). Thus, it would have been deemed (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success because hydrolyzed sodium hyaluronate is from a finite list of six salt 
Furthermore, if not expressly taught by the references, the adjustments of particular conventional working conditions (e.g., concentrations) is deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. The MPEP at 2144.05 states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. For example, the disclosure of Karlsson establishes the conditions of variable parameters “the skilled person will appreciate that it may be necessary to correspondingly reduce the above-stated preferred concentration ranges of other active components, such as urea based components and diol components (or organic acid components)” (see Karlsson at page 8, lines 6-8). This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning concentrations, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).
	 
Claims 21-22, 26-29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of Yu and Watson and Gupta and Bonnet as applied to claims 12, 14- Mausner (US Patent no. 5,571,503), and/or Jones (US 2007/0003486 A1).
	The combined teachings of Karlsson, Yu, Watson, Gupta, and Bonnet herein referred to as modified-Karlsson, is taught above as it pertains to a topical formulation comprising glycolic acid, urea, potassium hydroxide, and hydrolyzed sodium hyaluronate.
However, modified-Karlsson does not teach the other limitations or ingredients as set forth by dependent claims 21-22, 26-29, and 33.
Mausner teaches lipid-soluble component can comprise from 1 to 20 ingredients, each ingredient being selected from the group consisting of cetearyl glucoside; squalane; dimethicone; cetyl alcohol; glyceryl stearate; PEG-100 stearate; caprylic/capric triglyceride; (see col. 2, lines 45-65). 
Jones teaches debriding agents comprising proteolytic enzymes (see ¶ [0012]-[0015]).
It would have been obvious to one of ordinary skill in the art to envisage and employ the pharmaceutical excipients/ingredients such as taught by the tertiary references for the topical composition of modified-Karlsson. To the ordinary artisan, the claimed pharmaceutical excipients/ingredients are considered to be individually well-known, routine, and conventionally used in the pharmaceutical arts. Thus, its usage is deemed merely a simple (a) combining prior art elements according to known methods to yield predictable results, within the guidelines of establishing obviousness; or (b) a simple substitution (MPEP 2141 (III): Exemplary rationales). The ordinary artisan would have had a reasonable expectation of success as all of the references are in the same field of endeavor directed to topical pharmaceutical formulations.
Furthermore, if not expressly taught by the references, the adjustments of particular conventional working conditions (e.g., concentrations) is deemed a matter of judicious selection prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Examiner’s Response to Arguments
Applicant’s arguments filed on 06/21/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s argument pertaining to the pH balancer (addressing page 8 of the remarks), this argument is not persuasive because the previous position from the last office action is reprised or maintained because it would have been further obvious to employ or substitute potassium hydroxide such as taught by Watson as the pH balancer in the composition 
In response to Applicant’s argument that “there is no motivation in Yu to choose glycolic acid amongst a long list of possible choices” (addressing pages 8 last ¶ and pages 11-12 of the remarks), this argument is not persuasive because the prior office action provided citations and stated that Yu teaches wherein the hydroxyacid is glycolic acid and has a concentration of from about 2-15% (see ¶ [0070], & claims 3-4 and 11-13). Yu’s claim 4 on page 29 is reproduced herein for clarity: 
    PNG
    media_image1.png
    55
    985
    media_image1.png
    Greyscale

Therefore, the selection of the specific specie of glycolic acid would have been reasonably envisaged because Yu’s claim 4 taught an embodiment for it.


Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653